DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2022 has been entered.
Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 39-42, 44, 48 and 49 are currently pending.  
Claims 39-42 and 44 are withdrawn as being drawn to a non-elected invention.  
Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 48 and 49 are considered here.
 
Withdrawn Rejections
	The rejection of claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31 under 35 U.S.C. 103(a) as being obvious over Brusatori in view of Fraaije and Raabe as evidenced by Tassel, Marini, HEPES and Ramsden is withdrawn in view of the claim amendments and arguments in the Response of 8 April 2022.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 48 and 49 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a “method for adsorbing protein onto a conductive solid substrate while preserving its biological activity”.  While the precise meaning of preserving biological activity in the context of the claims is unclear (see indefiniteness rejection, below), the recitation of “preserving its biological activity” is construed herein to mean at least that the biological activity of the protein in the unadsorbed state is preserved in the adsorbed state.  The instant specification discloses that “the invention can achieve protein layers having a very high thickness, while maintaining sufficient biological activity” (Published Spec. US20150110848, [0056]).  However, “maintaining sufficient biological activity” (which would include, e.g., having any level of activity sufficient for a desired use) does not equate to preserving biological activity as recited in the claims.  The specification further discloses that “[i]n some embodiments, upon application of the external applied potential, the secondary layer can grow and preserve the function of the protein” (US20150110848, [0056]).  The “function” is not equivalent to the “biological activity” recited in the claims (e.g., a protein’s function could include any property of interest, whereas the biological activity refers to its physiological function(s)).  Thus, the specification does not provide adequate written description support for the limitation “while preserving its biological activity”.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 48 and 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite a “method for adsorbing protein onto a conductive solid substrate while preserving its biological activity”. The term “biological activity” is not defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The term “biological activity” is construed herein to include the natural activity of the protein in vivo.  However, many proteins have myriad activities/functions in vivo which can be difficult to characterize or measure, such as catalytic, structural, signaling and other activities.  For example, Heli et al., Journal of Electroanalytical Chemistry 610.1 (2007): 67-74, evidences that serum albumin performs a range of functions in plasma including the transport and regulation of many endogenous and exogenous ligands (Heli, p. 68, 1st full ¶).  It is thus unclear how one would ascertain the “biological activity” of serum albumin for purposes of determining whether such activity has been preserved as recited in the instant claims (it is noted that serum albumin is specifically recited in claim 48).  Consistent with this, the instant specification states that bovine serum albumin (BSA) “does not have a specific biological activity that is be able to be measured” (US20150110848, [0056]).  It is also unclear what is meant by the recitation of “preserving” in the claims.  For example, it is unclear whether the claims would require only that some particular activity of a protein is present in the adsorbed state, or whether the totality of the protein’s activity must be present; or whether the claims require only some degree of measurable activity or a level of activity consistent with that displayed in vivo or some other state.  The specification describes measuring “biological activity” of the enzyme glucose oxidase by assaying a particular biological reaction (US20150110848, [0135]), but the results show only the relative activity of the adsorbed enzyme under different adsorption conditions (Spec., Fig. 7B).  Thus, the specification does not make clear how one could determine a protein’s “biological activity” nor how one would determine whether it has been “preserved”.  As such, one of ordinary skill would not be reasonably able to ascertain the metes and bounds of the claims.
Claim 1 further recites “a potential required to substantially oxidize the protein” and “the secondary protein layer grows substantially in proportion to a time of application of the external potential”.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill would thus be unable to ascertain the degree of oxidation or the degree of proportionality (in the layer growth versus time) that would be required to meet the above limitations.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites an external potential in the range of +650 to +850 mV, while claim 6 (which depends from claim 1) recites that the potential can be in a range of +600 to +800 mV (which is outside the range recited in claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657